PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/850,021
Filing Date: 21 Dec 2017
Appellant(s): Leslie, Kemal



__________________
Christopher Dynowski (78602)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/27/2020, which is believed to have superseded the appeal brief filed on 8/10/2020. 



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 MAR 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
In the Final rejection, dated 9 MAR 2020, written with respect to the claims filed 21 OCT 2019.
 Claims 21-26 are pending:
Claims 21-26 are rejected under 35 USC §112(a). 
Claims 21-25 rejected under 35 USC §102.
Claim 26 rejected under 35 USC §103. 

















(2) Response to Argument
	
	As a preliminary matter, Examiner reiterates that the answer contained herein is taken from the Appeal Brief as filed on 27 NOV 2020, not the Brief/Amendments as filed on 10 AUG 2020. 
Further, on page 7, Appellant further references a “preliminary amendment filed concurrently with this Appeal Brief” – Examiner notes that no such amendment has been filed with this Appeal brief (27 NOV 2020), however, an amendment was filed with the Appeal brief filed on 10 AUG 2020. Per the Advisory Action mailed on 17 SEPT 2020, this amendment was not entered. As such these remarks are found moot as no such amendment exists with regard to this Appeal brief.

	a) The rejection of claims 21-26 under 35 U.S.C. §112
As per the rejection of claims 21-26 under 35 USC §112a, on page 4 of the Appeal Brief, Appellant states: “The rejection under 35 U.S.C. 112 is not the subject of this Appeal Brief.” Appellants present no arguments directed to the rejection, and as such arguments are waived. Examiner respectfully submits that the rejection should be summarily affirmed. See 37 C.F.R. § 41.31(c) (“An appeal, when taken, is presumed to be taken from the rejection of all claims under rejection unless cancelled by an amendment filed by the applicant and entered by the Office.”); MPEP § 1205.02 (“[T]he Board may summarily sustain any grounds of rejections not argued.”). Examiner further notes that if Appellant is attempting to rely on the definition of the limitation found in the specification, specifically with regard to [0079], Examiner still finds the language as claimed to warrant the rejection itself.
	
b) The rejection of claims 21-25 under 35 U.S.C. §102
	As per the rejection of claims 21-25 under 35 U.S.C. 102, Appellant begins the discussion on page 5 of the brief. The limitations identified by Appellant as a) “using the computing system, identifying respective ones of the blocks of the overlay grid, wherein none of the mobile devices can be present, as grid block-outs so that when a portion of the moving macro image is located in at least one of the grid block outs that portion is not displayed” and b)”using the computing system generating, for subsequent retrieval by the mobile devices allocated to the usable blocks of the overlaid grid, data packets each containing a series of command strings which are based on 
	As a preliminary matter, Examiner notes that Appellant’s limitation a) is the specific limitation subject to the rejection under 35 U.S.C. 112 that Appellant has categorically declined to comment on, as noted above.  As such, Examiner respectfully submits that the prior art rejection should be summarily affirmed. See 37 C.F.R. § 41.31(c) (“An appeal, when taken, is presumed to be taken from the rejection of all claims under rejection unless cancelled by an amendment filed by the applicant and entered by the Office.”); MPEP § 1205.02 (“[T]he Board may summarily sustain any grounds of rejections not argued.”). Examiner further notes that if Appellant is attempting to rely on the definition of the limitation found in the specification, specifically with regard to [0079], Examiner still finds the language as claimed to warrant the rejection itself.
	With regard to limitation a), Examiner has interpreted this limitation to require using the computer system to identify spots within the grid/image a space either naturally or by design occurs. The limitation itself is somewhat unclear – identifying block outs, where none of the mobile devices can be present, so that when a portion is located in a block out that portion is not displayed.” The limitation is incredibly broad, in that it appears to allow for either a naturally occurring (i.e. a device does not happen to be present) or as a part of the image (i.e., “located in a block out that portion is not displayed”).  The limitation appears to require that the device is required to be both present in a block out, and not participating. As per the rejection under 35 USC 112, Examiner finds that the specification does not provide support for this feature – [079] of the specification states “To minimize data transmission requirements, areas of the venues where no devices exist or can participate are ignored so as to form grid block-outs 4.” Put another way, these block outs are specifically for data transmission, in that the device is not present (no devices exist) or are connected in some other way/available/present (can participate). There is no disclosure supporting a device is both present, capable, and not showing the display itself once sent to the mobile phone. [077] of the specification considers capacity of a facility vs. the actual attendance – this appears to be analogous with the disclosure in [079] that if a user is not present in a space, the design itself will accommodate for that, rather than that a user is present but the device itself is not participating. Examiner further notes that if as claimed to warrant the rejection itself.
Despite the shortcomings of this limitation, and in spite of the lack of support provided by the specification as noted in the rejection under 35 USC 112, in the interest of compact prosecution Examiner has cited to Mager. At [0036, 0037] Mager discloses wherein visualization controller 212 identifies LEDs 214 to be activated. At [0036], visualization agent“…sends commands to visualization controller 212 at regular or irregular intervals with each command including a specification stipulating whether each LED [mobile phone] is to be set to on or off.” At [0037], block outs wherein a device is both present and participating/not participating based on the design or graphic are categorically disclosed: 
“In other embodiments, visualization controller 212 may be given an encoded set of instructions used to produce visualization picture elements for one or more round/cycle (i.e. "Frame").  For each frame of activation and deactivation, the LEDs to be turned on and off are identified.  For example, for a row of eight LEDs, the LEDs to be turned on and off for a round or cycle may be specified by the "vector" [01010111] with "0" denoting an "off" state and "1" denoting an "on" state.” 
Similarly, at [053]: 
“In accordance with one embodiment, data within control vector field 410 is pre-stored as representations of luminescent patterns to be displayed, either independently or in sequence as an animation. For example, if a predefined luminescent pattern identified by the numeral "1" is to be 
displayed (e.g. as indicated by pattern display field 408), communication server 300 performs a lookup to determine control codes needed to effectuate the desired luminescent patterns.  In FIG. 4B, the control codes are illustrated as a group of binary "1"s and "0"s with "0" denoting an "off" state and .times.1" denoting an "on" state for the light emitting devices (e.g. LEDs) of a wireless mobile client.”
	These paragraphs clearly disclose instruction being sent to a mobile device in order to allow the device to participate in a large scale display, and further, account for the idea that the device may be, by design, categorically not displaying the image at a given time but certainly participating and present. 

Appellant goes on to categorically misrepresent the cited portions of Mager. While the example given in paragraph 036/037 reference the instructions sent to a mobile phone, 036/037 refer to the “LEDs 214” in the plural sense – as in, LEDs 214 may be on board mobile phone 200a…n. Figures 1A-D clearly show multiple phones receiving the instructions so as to participate, Figures 4A-C clearly show multiple devices participating, 
At [024]:  In one embodiment of the present invention, participating ones of wireless mobile clients 108, with support from communication server 102, display luminescent patterns that cooperatively 
combine to form an audience assisted luminescent image (hereinafter referred to as a "crowd pattern").  In another embodiment, select ones of wireless mobile clients 108 cooperatively display sequences of synchronized crowd patterns to convey a sense of motion or luminescent animation.  For example, a first group of wireless mobile clients 108 in a first location may each display a first luminescent pattern at a time interval T1 and a second luminescent pattern at a time interval T2, whereas a second group of wireless mobile clients 108 in a second location may not display any luminescent image at time T1, but may each then display the first luminescent pattern at time T2.”
	These portions of the specification appear categorically relevant to the claimed limitations, contrary to Appellant’s conclusions on page 6. In Mager, as cited, a plurality of wireless devices act cooperatively to provide an image or graphic. Appellant’s arguments attempting to paint the reference as being tied to a single mobile phone are completely unpersuasive.
	On page 7, Appellant appears to be responding to statements made in the Final Rejection; again, Examiner is unclear how to respond in that discussion of the participation block outs in Mager are quite obviously relevant to those as claimed. Again, Examiner asserts that Mager teaches a display of a static or animated graphic created by large scale participation of mobile devices in a controlled area. Mager teaches that as a part of this graphic, devices may be participating, but that a part of that participation may include the LEDs are prohibited from actually displaying anything in order to complete the design itself. 
was filed with the Appeal brief filed on 10 AUG 2020 – per the Advisory Action mailed on 17 SEPT 2020, this amendment was not entered. As such these remarks are found moot as no such amendment exists with regard to this Appeal brief. 
	On pages 7, 8, Appellant appears to be arguing a feature not present in limitation a); Examiner respectfully notes that, contrary to Appellant’s assertion on page 7, there is no limitation that states: “…there exist certain locator references which do not have any mobile devices assigned to them.” As noted on page 7 of the Final Rejection: 
“Examiner respectfully submits that this is not a limitation found in the claims, nor the spec. The claims only require that areas exist in which a device’s participation is not required or is “blocked” – analogous to the on/off in Mager. Further, [079] discloses that a blackout is just an area where no devices exist or can participate – this is not the same as “no mobile devices assigned” as it would simply mean that per the design itself, per Applicant’s example, that space is not required to show an image.” 
As such, Examiner finds Appellant’s remarks regarding this non-existent limitation to be moot, and Examiner is unable to respond further. 
	Turning to Appellant’s limitation b) “using the computing system generating, for subsequent retrieval by the mobile devices allocated to the usable blocks of the overlaid grid, data packets each containing a series of command strings which are based on the moving macro image as applied to the usable blocks of the overlaid grid and the grid block outs and which correspond to the pixel to be defined in whole or in part by the respective mobile device in the respective usable block of the overlaid grid,” Examiner finds the broadest reasonable interpretation of this limitation to require creating instructions that allow mobile devices previously allocated to a grid location for participation in a collaborative moving image with reference/regard to the aforementioned grid. 
As a threshold matter, Examiner notes the term “block out” appears exactly once in the body of the specification – at [0079], and further, that this term is itself at least by association under discussion with regard to the rejection under 35 USC 112a- Examiner finds that specifically with regard to the term “block outs” there is insufficient disclosure to support the assertion that the device is present and not participating. Per the 
Despite the discrepancy of the term block out as noted above, in the interest of compact prosecution Examiner has cited to Mager. At [036, 037, 053], visualization controller 212 sends identifiers of LEDs (mobile phones) 214 to be activated, and considers “all other unspecified LEDs (mobile phones)” to be deactivated. Further, “visualization agent 204” may send commands regarding each LED. Further, “visualization controller 212 may provide visualization controller 212 with a pointer to a starting location in the memory of wireless mobile phone 200 – the data structure may contain a series of rounds or cycles of activation and deactivation specifications is stored…” i.e. instructions are stored on the mobile device to be activated at a future time or pointer, to create the collaborative image. As discussed above with regard to limitation a), these paragraphs disclose the use of block outs wherein a device is present and participating by not showing an image or representation therein. Paragraph [021] discloses specific embodiments using mobile phones, and Examiner further notes [0024] clarifies this disclosure. Paragraphs [041, 042] disclose further details regarding stored instructions activating at a future time to allow a handheld device to participate in a moving macro image. [041] details crowd patterns and storing identifiers of each device in order to create the future patterns to be deployed. [042] describes various means through which the user’s location may be obtained with respect to the future design. [047, 070] discloses various means of packet data transfer to the mobile devices – at [047]
“In another embodiment, synchronization services 307 periodically broadcast timing signals that are spaced apart over a stipulated interval such as e.g. 0.1 seconds.  The timing signals need not be transmitted using the same transport medium as the luminescent patterns.  In one embodiment, the timing signals are transmitted over Radio Frequency (RF) via a low-power radio transmitter located at the venue, whereas the luminescent patterns are distributed via a packet-based transport.”
	Turning to Appellant’s remarks regarding this limitation, Appellant falsely concludes that paragraphs [023, 036, 037, 041] does not contain relevant disclosure pertaining to instructions sent to a mobile device. As discussed a whole teach the claimed limitation. 
	On page 9, Examiner respectfully disagrees with Appellant that any sort of “implicit agreement” was made in the Final rejection. Examiner is unable to fathom how a moving image is inherently distorted – pressing play on a paused video in no way inherently “distorts” the image. This analogous to saying that a group of spectators doing “the wave” around a stadium in some way is distorted. Examiner further notes that the term “distortion” appears quite literally, nowhere in the claims nor the specification. Examiner is unclear how claim 21, in particular the block-outs vs. usable grid as referenced by Appellant on page 9, are in any way connected to distortion or a lack 
	Turning to page 10 of the remarks, Examiner again finds Appellant is arguing that which is not present in the claims. Again, as noted in the Final Rejection, this term nor feature is not found in the claims or specification. Appellant reproduces language from the reference on page 10, however, again, Examiner finds it unclear how the image moving may possibly be “distorted” in the sense that Appellant believes the claimed invention prevents. In the figures cited, the image in 1b, 1d appears nearly identical in shape and size. The image in 1c still requires the same amount of LEDs, and the “block out” between the sections appears to be inherently considered in the design. Appellant points to nothing in the disclosure that purports to support this assertion that any “distortion” is present in the image itself moving across a stadium. Further, figure 1A appears to inherently consider the natural spacing of the sections in a given arena. Appellant has declined to provide support for any such assertions in the specification as disclosed. 

	c) The rejection of claim 26 under 35 U.S.C. §103
Appellants present no arguments directed to the rejection, and as such arguments are waived. Examiner respectfully submits that the rejection should be summarily affirmed. See 37 C.F.R. § 41.31(c) (“An appeal, when taken, is presumed to be taken from the rejection of all claims under rejection unless cancelled by an amendment filed by the applicant and entered by the Office.”); MPEP § 1205.02 (“[T]he Board may summarily sustain any grounds of rejections not argued.”). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Vincent Millin/
Appeal Conference Specialist

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681     

                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.